internal_revenue_service department of the treasury washington dc sor0a uniform issue list contact person telephone number in reference to date t ep ra t1 yi ié attn dear this is in response to a letter dated date as supplemented by additional correspondence dated date in which your authorized representative requested a tuling on your behalf under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in support of your request corporation a is a non-stock membership corporation organized under the laws of state m as a non-profit corporation corporation a is responsible for the professional delivery of social services and effective administration of church k charity including the management and operation of homes for needy and dependent_children home b home c and home d corporation a and homes b c and d are each listed in the official directory of church k and are exempt from tax under code sec_501 the by laws of corporation a and homes i b c and d provide that organization e is the parent_corporation of each of these corporations in corporation a established plan x a defined benefit pension_plan for its employees in and in extended coverage under the plan to eligible employees of home b and home c corporation a further amended plan x to cover eligible employees of home d plan x is administered by a pension_plan committee committee to manage and control the operation and administration of the plan pursuant to section of plan x the members of the committee serve at the pleasure of and are appointed by official f an official of church k or the administrator of organization e administrator who is also an official of church k pursuant to a resolution adopted by the board_of directors of corporation a on date the committee was established to provide consultation input and advice on behalf of the participants and employer and generally administer plan x all committee members are members of church k as a condition of membership all members of the committee must share common religious bonds and convictions with church k the by laws of corporation a provide that corporation a shall be directed by a board_of trustees and a board_of directors members of the board_of trustees may also serve as members of the board_of directors and vice versa the by laws of homes b c and d provide that each of these corporations shall be directed by a board_of trustees and the board_of directors of corporation a members of each corporation’s board_of trustees may also serve as members of the board_of directors of corporation a and vice versa under their respective by laws therefore corporation a and homes b c and d are governed by a common board_of directors the by laws of each of these corporations permit but do not require that these corporations be governed by a common board_of trustees representation has been made however that corporation a and homes b c and d are in fact directed by a common board_of trustees the by laws of each of the above corporations require that official f or the administrator shall be one of the trustees and will also serve as the president of the board_of trustees ex- officio of each corporation the remaining trustees are to be appointed by and serve at the pleasure of official f or the administrator the board_of directors of corporation a which also serves as the board_of directors of homes b c and d is empowered by official f and the board_of trustees of each corporation to provide leadership for the corporation in conformity with the stated purposes of the corporation the doctrine and teachings of church k and the laws of state m its delegated powers include establishing policies and procedures for the operation of the corporation including personnel policies provided such policies are in harmony with the official personnel policies of church k’s organization e directors are appointed and removed at wil by official f or the administrator powers reserved to official f under the by laws of each corporation include establishing and changing the mission and governing policies of the corporation appointing the chief_executive_officer of corporation a approving changes to the by laws and appointing members to the board_of trustees and board_of directors the officers of corporation a are annually elected by the board_of trustees except the president who is official f or the administrator by virtue of his all members of the board_of g n office based on the above facts and representations you request a ruling that plan x constitutes a church_plan as described in code sec_414 to qualify under code sec_401 an employees’ plan must meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a qualified_plan may be subject_to an excise_tax under sec_4971 if it does not comply with minimum_funding standards under sec_412 a church_plan described in sec_414 however is excepted from these requirements unless an election is made in accordance with sec_410 to have such requirements apply where no election is made under sec_410 a church_plan described in sec_414 shall be treated as a qualified pian for purposes of sec_401 if such plan meets the participation vesting and funding requirements of the code as in effect on date code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church or convention or association of churches under sec_414 employees of such an organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlied by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding of the plan by an organization described in sec_414 in this case corporation a and homes b c and d are all listed in church k’s official directory the service has ruled that any organization listed or appearing in the church k’s official directory is an organization described in code sec_501 and exempt from tax under sec_501 the purpose of corporation a is to deliver social services and administer charities under the auspices of church k including managing homes b c and d for needy and dependent_children in addition official f or the administrator appoint and remove the members of the board_of trustees and the board_of directors the board_of directors of corporation a is established to provide leadership in conformity with the doctrine_of church k only official f has the authority to approve changes in the by laws or mission of corporation a the board_of trustees elects the officers who manage corporation a the board_of trustees and board_of directors of corporation a are in fact the same as for homes b c and d although the board_of directors of corporation a must serve as the board_of directors for homes b c and d there is no similar requirement in the by laws with respect to the board_of trustees of corporation a because corporation a and homes b c and d are listed in church k’s official directory these organizations share religious bonds and convictions with church k and are therefore considered to be associated with church k under the church_plan rules these organizations are also controlled by church k through official f or the administrator who have appointment authority over the boards of trustees and boards of directors accordingly because the employees of corporation a and homes b c and d are employed by organizations that are exempt from tax under code sec_501 and associated with a church_or_convention_or_association_of_churches ie church k these employees are deemed to be church k employees under sec_414 conversely church k is considered to be the employer of the employees of corporation a and homes b c and d under sec_414 in addition plan x is administered by a committee appointed and removed by official f or the administrator it has been represented that the principal purpose or function of the committee is to administer plan x the above-mentioned resolution establishing the committee will be modified to reflect plan administration by the committee as its principal purpose thus the committee is associated with or controlled by a church or a convention or association of churches accordingly we rule that with respect to your ruling_request plan x constitutes a church_plan described under code sec_414 this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 a is within the jurisdiction of the manager employee_plans determinations programs cincinnati ohio and the appropriate area office of the employee_plans examination_division 025s this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power of attomey on file in this office sincerely yours ohn swiecal john swieca manager employee_plans technical group tax_exempt_and_government_entities_division ce
